DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-15 of Applicant’s Response filed 04/27/2021 with respect to the 35 U.S.C. 103 rejections of claims 1-4, 6-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments on pages 11-13 that Brady does not teach an executable program used to connect to the service point device have been fully considered, but they are note persuasive. Examiner notes that Brady further teaches that the connectivity data received may comprise instructions (an executable program) which may be executed by the computing device of the vehicle to gain access to one or more portions of the home. (Brady: col. 40 lines 38-67, col. 41 lines 1-30). As such, Applicant’s arguments regarding the deficiencies of Brady vis a vis the sending of an executable program used to connect to the service point device are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et. al. (U.S. PG Pub. No. 20180204178; hereinafter "Arshad") in view of Fadell et. al. (U.S. PG Pub. No. 20150156031; hereinafter "Fadell") further in view of Brady et al. (U.S. Patent No. 10,308,430; hereinafter "Brady") and further in view of Ekkel et. al. (U.S. PG Pub. No. 20170193442; hereinafter "Ekkel").
As per claim 1, Arshad teaches:
An automated method for confirming real-time item recipient availability via a delivery mobile computing entity in communication with a central occupancy database, the method comprising:
 Arshad teaches an automated method for confirming whether a user is currently home in real-time before delivering one or more items to the user. (Arshad: abstract) Arshad teaches a mobile 
With respect to the following limitation:
receiving via one or more networks, at the central occupancy database and from a plurality of service point devices located at respective service points, each service point device affixed to a building or structure and associated with a particular customer of a plurality of customers, real-time customer status data for each customer of the plurality of customers, wherein for each customer the real-time customer status data indicates whether the customer is located at the associated service point;
 Arshad further teaches a central server 10 with a database stored thereon (a central occupancy database). (Arshad: paragraph [0025, 31], Fig. 1) Arshad, however, appears to teach that the occupancy status is determined by receiving a request from the mobile device 16 at the central server 10, and the central server determining the location of the mobile device, rather than the server receiving and updating current locations in real-time at a location database. (Arshad: paragraph [0036])
Fadell, however, teaches that a central server may collect and log data regarding the current location of a user as they enter and exit a home, as well as whether they are home, wherein this information may be received over a wireless network from a network-connected smart device. (Fadell: paragraph [0126-127, 322])  See also Fadell paragraph [0248] indicating that occupancy status may be checked in response to a delivery, and paragraph [0104, 165] indicating multiple homes connected to the smart platform 200. Fadell further teaches that the network connected smart device may comprise a fixed service point device affixed to the structure in the form of a smart doorbell, thermostat, entry detector, appliance, doorknob, etc.. (Fadell: paragraph [0059]) Fadell further teaches that status information regarding the current occupancy status of the smart environment of a home 100 (a built in service point) may be stored at a server, updated over time, and accessed by a delivery person prior to arrival to the home in order to determine whether the facility is occupied before delivering the package. (Fadell: 
Arshad in view of Fadell further teaches:
 updating availability data stored in customer profiles in the central occupancy database corresponding to each customer of the plurality of customers to reflect a real-time customer status for each customer;
Fadell teaches that a central server may collect and log data regarding the current location of a user as they enter and exit a home, as well as whether they are home, wherein this information may be received over a wireless network from a network-connected smart device. (Fadell: paragraph [0126-127, 322]) See also Fadell paragraph [0248] indicating that occupancy status may be checked in response to a delivery. Fadell further teaches that the network connected smart device may comprise a fixed service point device affixed to the structure in the form of a smart doorbell, thermostat, entry detector, appliance, doorknob, etc.. (Fadell: paragraph [0059]) Fadell further teaches that status information regarding the current occupancy status of the smart environment of a home 100 (a built in service point) may be stored at a server, updated over time, and accessed by a delivery person prior to arrival to the home in order to determine whether the facility is occupied before delivering the package. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Fig. 19, 22) Fadell further teaches that this status information may be updated over time. Id. The motivation to combine Fadell persists.
 receiving via a wireless communication network, at the central occupancy database and from the delivery mobile computing entity, a query for customer status data for a first customer;
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status 
 retrieving real-time customer status data for the first customer from a first customer profile corresponding to the first customer;
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
and upon determining that the real-time customer status data for the first customer indicates that the first customer is available at a service point associated with the first customer, transmitting to the delivery mobile computing entity via the wireless communication network:  
Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
Arshad in view of Fadell does not appear to explicitly teach:
a) connectivity data for a service point device associated with the first customer and located at the service point, the connectivity data comprising an executable program which, when executed by the delivery mobile computing entity, automatically establishes a wireless communication interface between the delivery mobile computing entity and the service point device;
Brady, however, teaches that a delivery device (an autonomous vehicle here, but taught by Arshad in view of Fadell to be a mobile device of a courier) may receive from a central system, an access code and a frequency at which to transmit the code to a doorbell (a fixed device associated with the delivery location), and the device may use these pieces of information to communicate with the fixed device. (Brady: col. 43 lines 32-63, Fig. 12D) Brady further teaches that the connectivity data received may comprise instructions (an executable program) which may be executed by the computing device of the vehicle to gain access to one or more portions of the home. (Brady: col. 40 lines 38-67, col. 41 lines 1-30) Thus, Brady teaches modifying the central storage of Arshad in view of Fadell to further include connection information for the fixed device, wherein the connection information is sent to the computing device of the delivery entity and comprises an executable program for establishing wireless communication with a device at the destination.. Modifying the central database of Arshad in view of Fadell to further contain information required to connect with the fixed does not affect the normal functioning of the elements of the claim which are taught by Arshad in view of Fadell. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Brady with the teachings of Arshad in view of Fadell, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Brady, however, does not appear to teach that this information is sent "upon the determination that the status of the customer indicates that the customer is home."
Ekkel, however, teaches that a link "L," which is used to connect to and ring a doorbell at the user's home, may only be sent to a delivery person when a determination is made that the user is home and available. (Ekkel: paragraph [0073], Fig. 1, paragraph [0082] indicating availability checked early, prior to delivery, paragraph [0088-90] indicating that alternative links "L" are sent instead of the link "L" if the user is not home) Therefore, Ekkel teaches modifying Brady such that the connection information is sent upon a determination that the user is home. Ekkel teaches combining the above elements with the 
Arshad in view of Fadell further in view of Brady and further in view of Ekkel further teaches:
b) an indicator to complete delivery of an item at the service point associated with the first customer: 
Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity, and when the occupancy status indicates that the user is home, an indicator to complete the delivery may be sent.. (Arshad: paragraph [0036-37], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity, and when the occupancy status indicates that the user is home, an indicator to complete the delivery may be sent. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
As per claim 2, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 1, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel further teaches:
further comprising, upon determining that the real-time customer status data for the first customer indicates that the first customer is unavailable, transmit an alternative indicator to the delivery mobile computing entity. 
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity (including an alternative delivery 
As per claim 3, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 2, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel further teaches:
wherein the alternative indicator identifies an alternative delivery location to complete delivery of the item.
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity (including an alternative delivery destination). (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
As per claim 7, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 1, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel further teaches:
 wherein the query for customer status data for the first customer comprises a first customer identifier and
Fadell further teaches that a customer identifier may be used to look up and determine the particular status information for that particular smart home environment stored in the server. (Fadell: paragraph [0332-334, 383], Fig. 19, 22) The motivation to combine Fadell persists.  
retrieving the status for the first customer comprises: identifying an entity a customer profile having the first customer identifier;
Fadell further teaches that a customer identifier may be used to look up and determine the particular status information for that particular smart home environment stored in the server. (Fadell: paragraph [0332-334, 383], Fig. 19, 22) The motivation to combine Fadell persists.  
 and retrieving the real-time customer status data from the identified customer profile.
 Fadell further teaches that a customer identifier may be used to look up and determine the particular status information for that particular smart home environment stored in the server. (Fadell: paragraph [0332-334, 383], Fig. 19, 22) The motivation to combine Fadell persists.  
As per claim 14, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel further teaches:
A computer system for automatically confirming real-time item recipient availability via a delivery mobile computing entity in communication with a central occupancy database, the system comprising one or more non-transitory memory storage areas and one or more processors, the one or more processors collectively configured to:
 Arshad teaches an automated method for confirming whether a user is currently home in real-time before delivering one or more items to the user. (Arshad: abstract) Arshad teaches a mobile computing device 16 operated by a delivery person. (Arshad: Fig. 1 paragraph [0025, 31]) Arshad further teaches a central server 10 with a database stored thereon (a central occupancy database). (Arshad: paragraph [0025, 31], Fig. 1)
As per claims 15-16, and 20, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches the limitations of these claims which are substantially identical to those of claims 2-3 and 7, and claims 15-16 and 20 are rejected for the same reasons as claims 2-3 and 7, as outlined above.
Claims 4 and 17  rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Bessho et al. (U.S. PG Pub. No. 20170245114; hereinafter "Bessho").
As per claim 4, Arshad in view of Fadell further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 1, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel does not appear to explicitly teach:
 wherein the first customer profile comprises the connectivity data.
 Bessho, however, teaches a customer profile database which may store connection information for various customer terminals and base stations. (Bessho: paragraphs [0047, 57], Fig. 3) Thus, Bessho teaches modifying the central storage of Arshad in view of Fadell to further include connectivity data. It can be seen that each element is taught by either Arshad in view of Fadell, or by Bessho. Modifying the central database of Arshad in view of Fadell to further contain connection information does not affect the normal functioning of the elements of the claim which are taught by Arshad in view of Fadell. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Bessho with the teachings of Arshad in view of Fadell, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 17, Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Brady teaches the limitations of this claim which are substantially identical to those of claim 4, and claim 17 is rejected for the same reasons as claim 4, as outlined above. 
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Bessho and further in view of Winters et. al. (U.S. PG Pub. No. 20150186869; hereinafter "Winters"). 
As per claim 6, Arshad in view of Fadell further in view of Brady and further in view of Ekkel and further in view of Bessho teaches all of the limitations of claim 4, as outlined above. Arshad in view of Fadell further in view of Brady and further in view of Ekkel and further in view of Bessho does not appear to explicitly teach:
 wherein the connectivity data identifies wireless connectivity data for a customer mobile computing entity associated with the first customer, and
 Winters teaches that a central service may maintain a database with contact information of all participants, including phone numbers, wherein any one of the participants may use their mobile device to query the database to receive the phone number of another participant so that they may call (wirelessly connect) with the participant. (Winters: paragraph [0068-70, 130]) Thus, Winters teaches modifying the central storage of Arshad in view of Fadell to further include customer contact information. It can be seen that each element is taught by either Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Bessho, or by Winters. Modifying the central database of Arshad in view of Fadell further in view of Brady and further in view of Ekkel and further in view of Bessho to further contain connectivity data allowing for connection to a mobile computing device of the user does not affect the normal functioning of the elements of the claim which are taught by Arshad in view of Fadell further in view of Brady further in view of Ekkel and further in view of Bessho. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Winters with the teachings of Arshad in view of Fadell further in view of Brady and further in view of Ekkel and further in view of Bessho, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Bessho and further in view of Winters further teaches:
 wherein transmitting at least a portion of the connectivity data comprises transmitting the wireless connectivity data to enable wireless communication between the delivery mobile computing entity associated with a delivery person and the customer mobile computing entity associated with the first customer.
 Winters teaches that a central service may maintain a database with contact information of all participants, including phone numbers, wherein any one of the participants may use their mobile device to query the database to receive the phone number of another participant so that they may call (wirelessly connect) with the participant. (Winters: paragraph [0068-70, 130]) Thus, Winters teaches modifying the central storage of Arshad in view of Fadell further in view of Brady and further in view of Ekkel to further include customer contact information. The motivation to combine Winters persists.
As per claim 19, Arshad in view of Fadell further in view of Brady and further in view of Ekkel further in view of Bessho and further in view of Winters teaches the limitations of this claim which are substantially identical to those of claim 6, and claim 19 is rejected for the same reasons as claim 6.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad in view of Faddell further in view of Bessho further in view of Ekkel and further in view of Brady.
As per claim 8, Arshad teaches:
A computer system for confirming real-time item recipient availability via a delivery mobile computing entity in communication with a central occupancy database, the system comprising:
Arshad teaches an automated method for confirming whether a user is currently home in real-time before delivering one or more items to the user. (Arshad: abstract) Arshad teaches a mobile computing device 16 operated by a delivery person. (Arshad: Fig. 1 paragraph [0025]) Arshad further teaches a central server 10 with a database stored thereon (a central occupancy database). (Arshad: paragraph [0025, 31], Fig. 1)
the delivery mobile computing entity, associated with a delivery person, comprising at least one non-transitory memory storage entity and at least one processor,
 Arshad teaches a mobile computing device 16 operated by a delivery person. (Arshad: Fig. 1 paragraph [0025, 55])
wherein the delivery mobile computing entity is configured to generate an inquiry to the central occupancy database via a wireless communication network for customer status data for a first customer scheduled to receive an item delivery;
Arshad further teaches a central server 10 with a database stored thereon (a central occupancy database). (Arshad: paragraph [0025, 31], Fig. 1) Arshad, teaches receiving a request from the mobile device 16 at the central server 10, and the central server determining the location of the mobile device, rather than the server receiving and updating current locations in real-time at a location database. (Arshad: paragraph [0036])
With respect to the following limitation:
and the central occupancy database comprising at least one non-transitory memory storage entity storing a plurality of customer profiles corresponding to a plurality of customers, and wherein the central occupancy database is configured to:
 Arshad further teaches a central server 10 with a database stored thereon (a central occupancy database). (Arshad: paragraph [0025, 31], Fig. 1) Arshad, however, does not appear to explicitly teach that the central database stores real-time occupancy data of the plurality of customers.
Fadell, however, teaches that a central server may collect and log data regarding the current location of a user as they enter and exit a home, as well as whether they are home, wherein this information may be received over a wireless network from a network-connected smart device. (Fadell: paragraph [0126-127, 322])  See also Fadell paragraph [0248] indicating that occupancy status may be checked in response to a delivery, and paragraph [0104, 165] indicating multiple homes connected to the smart platform 200. Fadell further teaches that the network connected smart device may comprise a fixed service point device affixed to the structure in the form of a smart doorbell, thermostat, entry detector, appliance, doorknob, etc.. (Fadell: paragraph [0059]) Fadell further teaches that status information regarding the current occupancy status of the smart environment of a home 100 (a built in service point) may be stored at a server, updated over time, and accessed by a delivery person prior to arrival to the home in order to determine whether the facility is occupied before delivering the package. (Fadell: 
Arshad in view of Fadell further teaches:
receive real-time customer status data from a plurality of service point devices each corresponding to a particular service point and a particular customer, each service point device affixed to a building or structure at the particular service point;
Fadell teaches that a central server may collect and log data regarding the current location of a user as they enter and exit a home, as well as whether they are home, wherein this information may be received over a wireless network from a network-connected smart device. (Fadell: paragraph [0126-127, 322])  See also Fadell paragraph [0248] indicating that occupancy status may be checked in response to a delivery, and paragraph [0104, 165] indicating multiple homes connected to the smart platform 200. Fadell further teaches that the network connected smart device may comprise a fixed service point device affixed to the structure in the form of a smart doorbell, thermostat, entry detector, appliance, doorknob, etc.. (Fadell: paragraph [0059]) Fadell further teaches that status information regarding the current occupancy status of the smart environment of a home 100 (a built in service point) may be stored at a server, updated over time, and accessed by a delivery person prior to arrival to the home in order to determine whether the facility is occupied before delivering the package. (Fadell: paragraphs [0335-340, 383], Fig. 19, 22) The motivation to combine Fadell persists.
update the customer profiles to reflect the real-time customer status data for customers corresponding to each of the customer profiles;
Fadell teaches that a central server may collect and log data regarding the current location of a user as they enter and exit a home, as well as whether they are home, wherein this information may be received over a wireless network from a network-connected smart device. (Fadell: paragraph [0126-127, 
receive the inquiry for customer status data for the first customer via the wireless communication network;
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
With respect to the following limitation:
 retrieve real-time customer status data for the first customer from a first customer profile corresponding to the first customer, wherein the real-time customer status data for the first customer indicates whether the first customer is located at a corresponding service point, and wherein the first customer profile comprises connectivity data for a service point device at the corresponding service point and associated with the first customer;
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity. (Fadell: paragraphs [0335-336, 338-339, 
Bessho, however, teaches a customer profile database which may store connection information for various customer terminals and base stations. (Bessho: paragraphs [0047, 57], Fig. 3) Thus, Bessho teaches modifying the central storage of Arshad in view of Fadell to further include connectivity data. It can be seen that each element is taught by either Arshad in view of Fadell, or by Bessho. Modifying the central database of Arshad in view of Fadell to further contain connection information does not affect the normal functioning of the elements of the claim which are taught by Arshad in view of Fadell. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Bessho with the teachings of Arshad in view of Fadell, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Arshad in view of Faddell further in view of Bessho further teaches:
and when the real-time customer status data indicates that the first customer is located at a corresponding service point, transmit to the delivery mobile computing entity via the wireless communication network: 
Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
Arshad in view of Faddell further in view of Bessho does not appear to explicitly teach:
a) at least a portion of the connectivity data, the portion of the connectivity data comprising an executable program which, when executed by the delivery mobile computing entity, automatically establishes a wireless communication interface between the delivery mobile computing entity and the service point device;
Brady, however, teaches that a delivery device (an autonomous vehicle here, but taught by Arshad in view of Fadell to be a mobile device of a courier) may receive from a central system, an access code and a frequency at which to transmit the code to a doorbell (a fixed device associated with the delivery location), and the device may use these pieces of information to communicate with the fixed device. (Brady: col. 43 lines 32-63, Fig. 12D) Brady further teaches that the connectivity data received may comprise instructions (an executable program) which may be executed by the computing device of the vehicle to gain access to one or more portions of the home. (Brady: col. 40 lines 38-67, col. 41 lines 1-30) Thus, Brady teaches modifying the central storage of Arshad in view of Fadell further in view of Bessho to further include connection information for the fixed device, wherein the connection information is sent to the computing device of the delivery entity and comprises an executable program for establishing wireless communication with a device at the destination. Modifying the central database of Arshad in view of Fadell further in view of Bessho to further contain information required to connect with the fixed does not affect the normal functioning of the elements of the claim which are taught by Arshad in view of Fadell. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Brady with the teachings of Arshad in view of Fadell further in view of Bessho, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable. Brady, however, does not appear to teach that this information is sent "upon the determination that the status of the customer indicates that the customer is home."
Ekkel, however, teaches that a link "L," which is used to connect to and ring a doorbell at the user's home, may only be sent to a delivery person when a determination is made that the user is home and available. (Ekkel: paragraph [0073], Fig. 1, paragraph [0082] indicating availability checked early, prior to delivery, paragraph [0088-90] indicating that alternative links "L" are sent instead of the link "L" 
Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel further teaches:
 b) an indicator confirming in real time, availability of the first customer for delivery of the item at the corresponding service point.
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity, and when the occupancy status indicates that the user is home, an indicator to complete the delivery may be sent.. (Arshad: paragraph [0036-37], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity, and when the occupancy status indicates that the user is home, an indicator to complete the delivery may be sent. (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
As per claim 9, Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 8, as outlined above. Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel further teaches:
wherein the delivery mobile computing entity is further configured to: receive the real-time customer status data;
Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status 
and generate delivery confirmation data after receipt of the real-time customer status data.
 Arshad further teaches the generation of delivery confirmation data after the delivery has been performed. (Arshad: paragraph [0039])
As per claim 10, Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein each of the plurality of customer profiles comprises connectivity data for the corresponding customer,
Bessho teaches a customer profile database which may store connection information for various customer terminals and base stations. (Bessho: paragraphs [0047, 57], Fig. 3) The motivation to combine Bessho persists.
the delivery mobile computing entity is configured to, based at least in part on the portion of the connectivity data, establish the wireless communication connection between the delivery mobile computing entity and the service point device associated with the first customer.
 Brady teaches that a delivery device (an autonomous vehicle here, but taught by Arshad in view of Fadell to be a mobile device of a courier) may receive from a central system, an access code and a frequency at which to transmit the code to a doorbell (a fixed device associated with the delivery location), and the device may use these pieces of information to communicate with the fixed device. (Brady: col. 43 lines 32-63, Fig. 12D) Brady further teaches that the connectivity data received may comprise instructions (an executable program) which may be executed by the computing device of the vehicle to gain access to one or more portions of the home. (Brady: col. 40 lines 38-67, col. 41 lines 1-30) 
As per claim 11, Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 10, as outlined above, and further teaches:
wherein the delivery mobile computing entity is configured to generate the delivery confirmation data upon establishing the wireless communication connection with the service point device associated with the first customer.
 Arshad further teaches the generation of delivery confirmation data after the delivery has been performed. (Arshad: paragraph [0039]) Fadell further teaches the connection of the mobile delivery device of the courier to the fixed device (a doorbell) prior to the performance of the delivery. (Fadell: paragraph [0329]) The motivation to combine Fadell persists.
As per claim 12, Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the central occupancy database is further configured to, upon determining that the customer status data for the first customer indicates that the first customer is unavailable, transmit an alternative indicator to the delivery mobile computing entity.
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity (including an alternative delivery destination). (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
As per claim 13, Arshad in view of Faddell further in view of Bessho further in view of Brady and further in view of Ekkel teaches all of the limitations of claim 12, as outlined above, and further teaches:
wherein the alternative indicator identifies an alternative delivery location for completing delivery of the item for the first customer.
 Arshad teaches a request for the occupancy status of a given facility from the mobile device of a delivery entity. (Arshad: paragraph [0036], Fig. 1) Fadell further teaches that an inquiry for the status information may be received over a wireless communication network from a mobile computing entity and status information may be passed back to the delivery entity (including an alternative delivery destination). (Fadell: paragraphs [0335-336, 338-339, 341-343, 383], Figs. 19, 22) The motivation to combine Fadell persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EMMETT K. WALSH/Examiner, Art Unit 3628